


110 HR 5660 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5660
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  nonrefundable credit for mentoring and housing young adults.
	
	
		1.Nonrefundable credit for
			 mentoring and housing young adults
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 25D the following new section:
				
					25E.Mentoring and
				housing certain young adults
						(a)Allowance of
				creditIn the case of a
				taxpayer who is a qualified mentor, there shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year with respect to each
				qualifying mentored individual by the taxpayer an amount equal to
				$1,000.
						(b)Limitations
							(1)Proration of
				credit for years in which individual attains age 18 and 21In the
				case of a qualifying mentored individual who attains age 18 or 21 during the
				taxable year, the credit allowed under subsection (a) shall be the amount
				specified in subsection (a) multiplied by a fraction, the numerator of which is
				the number of days in the taxable year such individual is 18 or 20 (as the case
				may be) and the denominator of which is the number of days in the taxable
				year.
							(2)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for any taxable year shall not exceed the excess
				of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
								(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				mentorThe term qualified mentor means an
				individual—
								(A)who attained the age of 21 before the
				beginning of the taxable year,
								(B)with respect to whom any agency certified
				by the State (including a private mentoring agency and governmental mentoring
				agency) in which the taxpayer has his principle place of abode to provide or
				facilitate mentoring services has placed a qualifying mentored individual,
				and
								(C)who is in
				compliance with the mentoring requirements of such agency or State with respect
				to the qualifying mentored individual.
								(2)Mentoring
				requirementsThe term
				mentoring requirements includes participating in a one-on-one
				relationship as a positive role model with a qualifying mentored individual and
				involves meetings and activities on not less than a monthly basis.
							(3)Qualifying
				mentored individualThe term
				qualifying mentored individual means an individual who—
								(A)has attained the
				age of 18 as of the close of the taxable year but did not attain age 22 during
				the taxable year,
								(B)as of the day
				before the date on which the individual attained the age of 18, was placed by
				an authorized placement agency or by judgment, decree, or other order of any
				court of competent jurisdiction, and
								(C)has the same principal place of abode as
				the taxpayer for more than one-half of such taxable year.
								(d)Identification
				requirementNo credit shall
				be allowed under this section to a taxpayer with respect to a qualifying
				mentored individual unless the taxpayer includes the name and taxpayer
				identification number of such qualifying mentored individual on the return of
				tax for the taxable year.
						(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12 months.
						.
			(b)Conforming
			 amendments
				(1)Section 23(b)(4)(B)
			 of such Code is amended by inserting and section 25E after
			 this section.
				(2)Section
			 24(b)(3)(B) of such Code is amended by striking and 25B and
			 inserting , 25B, and 25E.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25E.
				(4)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 section:
				
					
						Sec. 25E. Mentoring and housing certain young
				adults.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
